TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 31, 2022



                                      NO. 03-21-00315-CR


                                 Zachery Angel Lucero, Appellant

                                                v.

                                   The State of Texas, Appellee




      APPEAL FROM THE 51ST DISTRICT COURT OF TOM GREEN COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND SMITH
                DISMISSED -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record, the Court concludes that the appeal should be dismissed. Therefore, the Court

dismisses the appeal.    Because appellant is indigent for purposes of this proceeding, no

adjudication of costs is made.